DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims are amended; No claims are cancelled; No claims are added.  Claims 1 – 20 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 06/14/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues Baligh cannot preclude patentability of the instant application because Baligh was filed on Nov. 22, 2017, published on Nov. 8, 2018, and claims priority to U.S. Provisional Application No. 62/502,369 filed on May 5, 2017. The instant application claims priority to a Chinese Application filed on May 11, 2018. Accordingly, Baligh qualifies as potential prior art to the instant application only under 35 U.S.C. § 102(a)(2), and not under 35 U.S.C. § 102(a)(1).

Examiner’s Response:
Examiner respectfully disagrees with this argument as the instant application was filed on 11/10/2020 and it is a continuation of PCT/CN2019/077395 with a filing date of 03/08/2019.  Therefore the filing date of the instant application 11/10/2020, is well outside the grace period of one year (12 months) for claiming priority to PCT/CN2019/077395 with the filing date of 03/08/2019 and further to CN201810450413.8 with the 05/11/2018 filing date. 
MPEP 1893.03(c) indicates that international applications filed on or after April 1, 2007 may claim priority to a foreign application filed more than 12 months before the filing date of the international application. While such priority claims are permitted in the international stage, the right of priority will not be effective in the U.S. national stage, as 35 U.S.C. 119 (a) does not permit a priority period that exceeds 12 months. 
Therefore Baligh does qualify as prior art under 35 U.S.C. § 102(a)(2), as acknowledged by the applicant and Baligh also qualifies as prior art under 35 U.S.C. § 102(a)(1), as 35 U.S.C. 119 (a) does not permit a priority period that exceeds 12 months.  However, in light of the Applicant submission of the IDS dated 08/15/2022 a new ground of rejection is provided in view of 3GPP TSG RAN, WG1, AH 1801, R1-1800655 (see the office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat et al. (US 20180323850 A1) in view of 3GPP TSG RAN, WG1, AH 1801, R1-1800655, hereinafter NTT DOCOMO.

Regarding claim 1, Pakniat et al. discloses a communication method (Pakniat et al., FIG. 2; [0065] a method for allowing a network node to configure a UE with multiple measurement offsets), comprising: 
receiving a measurement object configuration from a network device (Pakniat et al., [0068] multiple measurement report triggering offsets, which may comprise frequency specific offsets and cell specific offsets, may be configured in different levels of granularity, in relation to [0084] the network node sends a configuration message, RRCConnection Reconfiguration message, RRCConnection Resume message or any similar RRC message, to the UE and [0117] the network node may send a configuration message to the UE comprising the ReportConfigNR IE in order to configure the mobility measurements and the reporting of the mobility measurements for the UE), 
wherein the measurement object configuration comprises mobility measurement configurations of one or more channel state information-reference signals (CSI-RSs), (Pakniat et al., [0070] the different levels of granularity may include per RS type that is configured, Synchronization Signal (SS) Block RS or Channel State Information Reference Signals (CSI-RS), in relation to [0084] the measurement offsets indicate offset values for triggering a measurement report, where each of the measurement offsets may be related to a different measurement and [0117] the IE ReportConfigNR specifies the criteria(s) for triggering of an NR measurement reporting event, when the UE shall trigger a reporting of the measurements, such as mobility measurements) and 
a first parameter of a synchronization signal block with the CSI-RSs (Pakniat et al., [0104] the UE associates the offsets to the SS Block if the RSType IE is set to SS Block, the UE associates the offsets to CSI-RS if the RSType IE is set to CSI-RS in the reportConfig in relation to [0117] the measurement reporting events may be based on cell level measurements, which may either be derived based on CSI-RS or NR-SS), 
wherein the first parameter is used for receiving the synchronization signal block with the CSI-RSs (Pakniat et al., [0089] the network node may configure the UE with one or more first events for NR-SS, event A4, and one or more second events for CSI-RS, event A3, in relation to [0108] in NR it may be possible to set as a trigger quantity RSRP, RSRQ or SINR, and an RS Type set as SS Block or CSI-RS, the measurement object may comprise for each cell, measurement report triggering offsets including: one offset set to RSRP and RS-Type set to SS Block; one offset set to RSRQ and RS-Type set to SS Block; one offset set to RSRP and RS-Type set to CSI-RS; one offset set to RSRQ and RS-Type set to CSI-RS), and 
the measurement object configuration is used to indicate a terminal device to perform mobility measurement based on the measurement object configuration (Pakniat et al., [0089] it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object, in relation to [0115] individual measurement report triggering offsets are provided for different measurement objects and combinations RS-Type and trigger quantity, such as e.g. the individual measurement report triggering offset offsetFreq-SS-Rsrp which is defined for the frequency (Freq) as measurement object, with SS as RS-Type and RSRP as trigger quantity),
sending a mobility measurement result to the network device (Pakniat et al., [0157] when the measurement reaches a threshold plus the measurement offset, the UE may transmit a report of the measurement to the network node).
Pakniat et al. discloses in [0089] that it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object; however, Pakniat et al. does not expressly disclose the synchronization signal block is associated with the CSI-RSs, which is known in the art as evidenced by NTT DOCOMO.
NTT DOCOMO discloses in page 5, [section 3. CSI-RS based RRM measurement], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB and if the SSB is detected, the UE could continue the RRM measurement on the CSI-RS resource.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization signal block is associated with the CSI-RSs as taught by NTT DOCOMO with the system of Pakniat et al. in order to conduct a CSI-RS measurement with or without a cell ID (NTT DOCOMO page 5, [proposal 6]).

Regarding claims 2, 13, Pakniat et al. – NTT DOCOMO disclose receiving, according to the first parameter, the synchronization signal block (Pakniat et al., [0086] the mobility measurements may be reported by the UE based on the received measurement offsets in relation to [0152] the measurement offsets may be configured per RS-type configured for the UE, where the RS-type may be an SS Block RS or a CSI-RS) associated with the CSI-RSs (NTT DOCOMO page 5, [section 3], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB).  The motivation is the same as in claim 1.

Regarding claim 3, Pakniat et al. – NTT DOCOMO disclose the mobility measurement configurations of the CSI-RSs further comprise a second parameter (NTT DOCOMO page 5, [section 2], the UE may assume that SS/PBCH blocks transmitted with the same index on the same center frequency location are quasi co-located with respect to Doppler spread/shift, average gain/delay and spatial Rx parameters) of the synchronization signal block associated with the CSI-RSs (NTT DOCOMO page 5, [section 3], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB).  The motivation is the same as in claim 1.

Regarding claims 4, 9, 14, 18, Pakniat et al. – NTT DOCOMO disclose a plurality of synchronization signal blocks associated with the one or more CSI-RSs (NTT DOCOMO page 5, [section 3], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB) have a same first parameter (Pakniat et al., [0089] it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object).  The motivation is the same as in claim 1.

Regarding claims 5, 10, 15, 19, Pakniat et al. – NTT DOCOMO disclose the first parameter of the synchronization signal block comprises one or more of the following parameters: a frequency position of the synchronization signal block, or a subcarrier spacing of the synchronization signal block (Pakniat et al., [0143] the measurement object may be the frequency for which the UE shall perform the mobility measurements or the number of cells for which the UE shall perform the mobility measurements or a combination thereof). 

Regarding claim 6, Pakniat et al. – NTT DOCOMO disclose the second parameter of the synchronization signal block comprises one or more of the following parameters: an index of the synchronization signal block (Pakniat et al., [0102] cell measurement results may be computed based on different type of reference signals: SS Block RS, encoding as cell identifier and/or a beam specific indication, timer index or CSI-RS, configured via dedicated signalling and being UE-specific), or whether the one or more CSI-RSs is quasi co-located with the synchronization signal block (NTT DOCOMO page 5, [section 2], the UE may assume that SS/PBCH blocks transmitted with the same index on the same center frequency location are quasi co-located with respect to Doppler spread/shift, average gain/delay and spatial Rx parameters).  The motivation is the same as in claim 1.

Regarding claims 7, 11, 16, 20, Pakniat et al. – NTT DOCOMO disclose the mobility measurement configurations of the CSI-RSs further comprise a serving cell identity that is used to determine timing information of a cell for which the terminal device needs to perform measurement (Pakniat et al., [0102] cell measurement results may be computed based on different type of reference signals: SS Block RS, encoding as cell identifier and/or a beam specific indication, timer index or CSI-RS, configured via dedicated signalling and being UE-specific).

Regarding claim 8, Pakniat et al. discloses a communication method (Pakniat et al., FIG. 2; [0065] a method for allowing a network node to configure a UE with multiple measurement offsets), comprising: 
sending a measurement object configuration to a terminal device (Pakniat et al., [0084] the network node sends a configuration message, RRCConnection Reconfiguration message, RRCConnection Resume message or any similar RRC message, to the UE in relation to [0117] the network node may send a configuration message to the UE comprising the ReportConfigNR IE in order to configure the mobility measurements and the reporting of the mobility measurements for the UE), 
wherein the measurement object configuration comprises mobility measurement configurations of one or more channel state information-reference signals (CSI-RSs), (Pakniat et al., [0070] the different levels of granularity may include per RS type that is configured, Synchronization Signal (SS) Block RS or Channel State Information Reference Signals (CSI-RS), in relation to [0084] the measurement offsets indicate offset values for triggering a measurement report, where each of the measurement offsets may be related to a different measurement and [0117] the IE ReportConfigNR specifies the criteria(s) for triggering of an NR measurement reporting event, when the UE shall trigger a reporting of the measurements, such as mobility measurements) and a first parameter of a synchronization signal block with the CSI-RSs (Pakniat et al., [0104] the UE associates the offsets to the SS Block if the RSType IE is set to SS Block, the UE associates the offsets to CSI-RS if the RSType IE is set to CSI-RS in the reportConfig in relation to [0117] the measurement reporting events may be based on cell level measurements, which may either be derived based on CSI-RS or NR-SS), 
wherein the first parameter is used for receiving the synchronization signal block associated with the CSI-RSs (Pakniat et al., [0089] the network node may configure the UE with one or more first events for NR-SS, event A4, and one or more second events for CSI-RS, event A3, in relation to [0108] in NR it may be possible to set as a trigger quantity RSRP, RSRQ or SINR, and an RS Type set as SS Block or CSI-RS, the measurement object may comprise for each cell, measurement report triggering offsets including: one offset set to RSRP and RS-Type set to SS Block; one offset set to RSRQ and RS-Type set to SS Block; one offset set to RSRP and RS-Type set to CSI-RS; one offset set to RSRQ and RS-Type set to CSI-RS), and 
the measurement object configuration is used to indicate the terminal device to perform mobility measurement based on the measurement object configuration (Pakniat et al., [0089] it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object, in relation to [0115] individual measurement report triggering offsets are provided for different measurement objects and combinations RS-Type and trigger quantity, such as e.g. the individual measurement report triggering offset offsetFreq-SS-Rsrp which is defined for the frequency (Freq) as measurement object, with SS as RS-Type and RSRP as trigger quantity), 
receiving a mobility measurement result from the terminal device (Pakniat et al., [0157] when the measurement reaches a threshold plus the measurement offset, the UE may transmit a report of the measurement to the network node).
Pakniat et al. does not expressly disclose the synchronization signal block is associated with the CSI-RSs, which is known in the art as evidenced by NTT DOCOMO.
NTT DOCOMO discloses in page 5, [section 3. CSI-RS based RRM measurement], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB and if the SSB is detected, the UE could continue the RRM measurement on the CSI-RS resource.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization signal block is associated with the CSI-RSs as taught by NTT DOCOMO with the system of Pakniat et al. in order to conduct a CSI-RS measurement with or without a cell ID (NTT DOCOMO page 5, [proposal 6]).

Regarding claim 12, Pakniat et al. discloses an apparatus (Pakniat et al., FIG. 6, UE 120) comprising: a memory (Pakniat et al., FIG. 6, memory 602); and one or more processors (Pakniat et al., FIG. 6, processor 604) coupled to the memory, wherein the one or more processors are configured to: 
receive a measurement object configuration from a network device (Pakniat et al., [0084] the network node sends a configuration message, RRCConnection Reconfiguration message, RRCConnection Resume message or any similar RRC message, to the UE in relation to [0117] the network node may send a configuration message to the UE comprising the ReportConfigNR IE in order to configure the mobility measurements and the reporting of the mobility measurements for the UE), 
wherein the measurement object configuration comprises mobility measurement configurations of one or more channel state information-reference signals (CSI-RSs) (Pakniat et al., [0070] the different levels of granularity may include per RS type that is configured, Synchronization Signal (SS) Block RS or Channel State Information Reference Signals (CSI-RS), in relation to [0084] the measurement offsets indicate offset values for triggering a measurement report, where each of the measurement offsets may be related to a different measurement and [0117] the IE ReportConfigNR specifies the criteria(s) for triggering of an NR measurement reporting event, when the UE shall trigger a reporting of the measurements, such as mobility measurements), and 
a first parameter of a synchronization signal block with the CSI-RSs (Pakniat et al., [0104] the UE associates the offsets to the SS Block if the RSType IE is set to SS Block, the UE associates the offsets to CSI-RS if the RSType IE is set to CSI-RS in the reportConfig in relation to [0117] the measurement reporting events may be based on cell level measurements, which may either be derived based on CSI-RS or NR-SS), wherein the first parameter is used for receiving the synchronization signal block associated with the CSI-RSs (Pakniat et al., [0089] the network node may configure the UE with one or more first events for NR-SS, event A4, and one or more second events for CSI-RS, event A3, in relation to [0108] in NR it may be possible to set as a trigger quantity RSRP, RSRQ or SINR, and an RS Type set as SS Block or CSI-RS, the measurement object may comprise for each cell, measurement report triggering offsets including: one offset set to RSRP and RS-Type set to SS Block; one offset set to RSRQ and RS-Type set to SS Block; one offset set to RSRP and RS-Type set to CSI-RS; one offset set to RSRQ and RS-Type set to CSI-RS), and 
the measurement object configuration is used to indicate a terminal device to perform mobility measurement based on the measurement object configuration (Pakniat et al., [0089] it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object, in relation to [0115] individual measurement report triggering offsets are provided for different measurement objects and combinations RS-Type and trigger quantity, such as e.g. the individual measurement report triggering offset offsetFreq-SS-Rsrp which is defined for the frequency (Freq) as measurement object, with SS as RS-Type and RSRP as trigger quantity), 
sending a mobility measurement result to the network device (Pakniat et al., [0157] when the measurement reaches a threshold plus the measurement offset, the UE may transmit a report of the measurement to the network node).
Pakniat et al. does not expressly disclose the synchronization signal block is associated with the CSI-RSs, which is known in the art as evidenced by NTT DOCOMO.
NTT DOCOMO discloses in page 5, [section 3. CSI-RS based RRM measurement], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB and if the SSB is detected, the UE could continue the RRM measurement on the CSI-RS resource.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization signal block is associated with the CSI-RSs as taught by NTT DOCOMO with the system of Pakniat et al. in order to conduct a CSI-RS measurement with or without a cell ID (NTT DOCOMO page 5, [proposal 6]).

Regarding claim 17, Pakniat et al. discloses an apparatus (Pakniat et al., FIG. 5, network node 110) comprising: a memory (Pakniat et al., FIG. 5, memory 502); and one or more processors (Pakniat et al., FIG. 5, processor 504), wherein the one or more processors are configured to: 
send a measurement object configuration to a terminal device (Pakniat et al., [0084] the network node sends a configuration message, RRCConnection Reconfiguration message, RRCConnection Resume message or any similar RRC message, to the UE in relation to [0117] the network node may send a configuration message to the UE comprising the ReportConfigNR IE in order to configure the mobility measurements and the reporting of the mobility measurements for the UE), 
wherein the measurement object configuration comprises mobility measurement configurations of one or more channel state information-reference signals (CSI-RSs) (Pakniat et al., [0070] the different levels of granularity may include per RS type that is configured, Synchronization Signal (SS) Block RS or Channel State Information Reference Signals (CSI-RS), in relation to [0084] the measurement offsets indicate offset values for triggering a measurement report, where each of the measurement offsets may be related to a different measurement and [0117] the IE ReportConfigNR specifies the criteria(s) for triggering of an NR measurement reporting event, when the UE shall trigger a reporting of the measurements, such as mobility measurements), and 
a first parameter of a synchronization signal block with the CSI-RSs (Pakniat et al., [0104] the UE associates the offsets to the SS Block if the RSType IE is set to SS Block, the UE associates the offsets to CSI-RS if the RSType IE is set to CSI-RS in the reportConfig in relation to [0117] the measurement reporting events may be based on cell level measurements, which may either be derived based on CSI-RS or NR-SS), 
wherein the first parameter is used for receiving the synchronization signal block with the CSI-RSs (Pakniat et al., [0089] the network node may configure the UE with one or more first events for NR-SS, event A4, and one or more second events for CSI-RS, event A3, in relation to [0108] in NR it may be possible to set as a trigger quantity RSRP, RSRQ or SINR, and an RS Type set as SS Block or CSI-RS, the measurement object may comprise for each cell, measurement report triggering offsets including: one offset set to RSRP and RS-Type set to SS Block; one offset set to RSRQ and RS-Type set to SS Block; one offset set to RSRP and RS-Type set to CSI-RS; one offset set to RSRQ and RS-Type set to CSI-RS), and 
the measurement object configuration is used to indicate the terminal device to perform mobility measurement based on the measurement object configuration (Pakniat et al., [0089] it is beneficial to be able to configure the offsets for SS and CSI independently, to respective/different values, even though these are related to the same measurement object, in relation to [0115] individual measurement report triggering offsets are provided for different measurement objects and combinations RS-Type and trigger quantity, such as e.g. the individual measurement report triggering offset offsetFreq-SS-Rsrp which is defined for the frequency (Freq) as measurement object, with SS as RS-Type and RSRP as trigger quantity), 
receiving a mobility measurement result from the terminal device (Pakniat et al., [0157] when the measurement reaches a threshold plus the measurement offset, the UE may transmit a report of the measurement to the network node).
Pakniat et al. does not expressly disclose the synchronization signal block is associated with the CSI-RSs, which is known in the art as evidenced by NTT DOCOMO.
NTT DOCOMO discloses in page 5, [section 3. CSI-RS based RRM measurement], if a CSI-RS resource is configured with one associated SSB, the UE can first detect the SSB and if the SSB is detected, the UE could continue the RRM measurement on the CSI-RS resource.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization signal block is associated with the CSI-RSs as taught by NTT DOCOMO with the system of Pakniat et al. in order to conduct a CSI-RS measurement with or without a cell ID (NTT DOCOMO page 5, [proposal 6]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416